Order entered July 10, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00380-CV

                         RICHARD A. MYERS, ET AL., Appellants

                                               V.

                            LINDA PAVLIK, ET AL., Appellees

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-13928

                                           ORDER
       We GRANT appellees’ July 8, 2013 unopposed motion for an extension of time to file

their brief. Appellees shall file their brief on or before August 14, 2013. We caution appellees

that no further extension of time will be granted in this accelerated appeal absent extraordinary

circumstances.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE